DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US4926963).
With respect to claim 1 Snyder disclsoes an aerospace component comprising the following structurally integrated layers:
A metallic layer (12); and 
A composite layer having reinforcing fibers embedded in a matrix material (layer 16 is a fiberglass embedded in a matrix material ), the metallic layer and the composite layer defining a wall resistant to a differential air pressure across the wall (described as acting as a membrane column 4 lines 1-5).
While not expressly disclosed as being devoid of openings extending therethrough, as the layer is described as impervious to vapor and liquid and contaminants (column 3) and as acting as a membrane (column 4) in which there is no express disclosure of apertures of openings and is disclosed only as being gas permeable, one of ordinary skill in the art would not consider such a membrane as having openings therein. The description of the gas permeable membrane does not discuss gas passing 
It would have been obvious to one of ordinary skill in the art to use a membrane having no openings therethrough so as to best protect the layers form contaminants while allowing the function of the membrane to pass acoustic waves. 
With respect to claim 2 Snyder further discloses wherein the metallic layer comprises perforations (13). 
With respect to claim 3 Snyder discloses the invention as claimed except expressly wherein the metallic layer is a mesh. Snyder does disclose the use of a metallic mesh (18) in the panel. As a metallic mesh member is a known air permeable metallic member it would have been obvious to one of ordinary skill in the art to use the known layer as the metallic layer.
With respect to claim 4 Snyder further discloses wherein the metallic layer comprises any one of the following: copper, a nickel based alloy, a titanium alloy, and a ferrous alloy (stainless steel is a ferrous alloy see column 3 lines 30-40).
With respect to claim 5 Snyder discloses the invention as claimed except expressly the use of carbon fibers. A polymer is disclosed as the matrix (column 3 lines 45-50). The use of carbon fibers as the specific type of ceramic reinforcing fibers would have been obvious as such fibers are known in the art of structural components. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 6 Snyder further discloses an insulating layer (layer 14 is described as ceramic fibers) disposed between the metallic layer and the composite layer. While not expressly disclosing a lower thermal conductivity than the composite material. Snyder discloses the use of ceramic fibers which are capable of withstanding high temperatures in locations adjacent to hot areas (column 5 
With respect to claim 7 Snyder further discloses the fiber reinforced composite material
comprises one of glass fibers (column 3) and a polymer fiber in a polymer matrix material. 
With respect to claim 8 Snyder discloses multiple metallic layers (layer 12, layer 18 and layer 24) in the aerospace component. It would have been obvious to one of ordinary skill in the art to arrange the layers in any combination. This would have been a simple rearrangement of the parts which have a finite number of sequences to attempt. Further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 9 regarding the selection of copper per se, it would have been obvious to select any known metal material. Copper is a well known metal material which does not rust. 
Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
With respect to claim 10 Regarding the metallic layers having openings, both a screen or mesh type structure as taught by layer 18 and the plate element 12 with perforations 13 would meet such a requirement.
With respect to claim 11 regarding the specific material selection as stainless steel (a ferrous alloy) is discloses it would have been obvious to use in any and all of the metallic layers so as to prevent rusting of the material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21 have been considered but are moot because the new ground of rejection.  As the prior 102 rejection has been vacated the arguments regarding the novelty rejections are moot. As it regards the claimed subject matter being  taught by Snyder, as is addressed in the above rejection the current clamed combination would be nothing more than an obvious variation on the teachings of the layer as detailed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837